 

Exhibit 10.7

 
ROOT9B HOLDINGS, INC.
 
AMENDMENT NO. 1 TO PROMISSORY NOTE
 
This Amendment No. 1 to the Promissory Note (this “Amendment”) is made and
entered into effective as of February 8, 2017 (the “Effective Date”), by and
among root9B Holdings, Inc., a Delaware corporation (the “Corporation”) and
Joseph J. Grano, Jr. (the “Holder”).
 
RECITALS
 
WHEREAS, on February 8, 2017, the Corporation issued to the Holder a unsecured
promissory note in the principal amount of $245,000 (the “Note”).
 
WHEREAS, it was the intent of the Holder and the Corporation that the Note be
subordinate the Note to the notes issued pursuant to the Securities Purchase
Agreement, dated September 9, 2016, by and among the Corporation and the
purchasers identified therein (the “Senior Notes”).
 
WHEREAS, the Holder and the Corporation wish to amend the Note to expressly
subordinate the Note to the Senior Notes.
 
NOW, THEREFORE, the Corporation and the Holder hereby agree that the Notes shall
be amended by this Amendment, and the parties further agree as follows:
 
AGREEMENT
1.           Effective Date. This Amendment shall be effective in all respects
as of the Effective Date.
 
2.           Amendment to Section 4. Section 4 of the Note is hereby amended by
adding the following as subsection (g):
 
“(g) Subordination. Notwithstanding anything to the contrary in the Note, any
repayment of the unpaid principal amount and accrued interest of the Note shall
rank junior in priority to the Maker’s obligations pursuant to that certain
Securities Purchase Agreement dated September 9, 2016 and the secured
convertible promissory notes sold and issued thereunder.”
 
3.           Approval of Amendment. By their signatures below, the undersigned
parties hereby adopt this Amendment.
 
4.           Necessary Acts. Each of the Corporation and the Holder hereby agree
to perform any further acts and to execute and deliver any further documents
that may be necessary or required to carry out the intent and provisions of this
Amendment and the transactions contemplated hereby.
 
5.           Continued Validity. Except as so amended hereby, the Note shall
remain in full force and effect in accordance with its respective terms.
 
6.           Governing Law. This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York.
 
7.           Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Executed signatures transmitted via facsimile or
electronic mail will be accepted and considered duly executed.
 
[Signature page follows.]
 



 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
date first above written.
 
CORPORATION:
 
ROOT9B HOLDINGS, INC.
 
 
 
By: /s/ Dan Wachtler___________________________
Name: Dan Wachtler
Title: President and Chief Operating Officer
 
 
JOSEPH J. GRANO, JR.:
 
 
 
 
By:            
/s/Joseph J. Grano, Jr.
 
 
 
 
 
 
 
 [Signature Page to Amendment No. 1 to Promissory Note]


 
 
 
 
 